                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

    RED ROCK ANALYTICS, LLC,                          §
                                                      §
                    Plaintiff,                        §
                                                      §
    v.                                                § Case No. 2:17-CV-00101-RWS-RSP
                                                      §
    SAMSUNG ELECTRONICS CO., LTD.,                    §
    SAMSUNG ELECTRONICS AMERICA,                      §
    INC., SAMSUNG SEMICONDUCTOR,                      §
    INC., and SAMSUNG AUSTIN                          §
    SEMICONDUCTOR, LLC,
                                                      §
                                                      §
                    Defendants.
                                                      §

                                      MEMORANDUM ORDER

           Before the Court is parties’ joint motion [Dkt. No. 262] to withdraw Defendants’ proposed
.
    Renewed Motion to Exclude Testimony of Roy Weinstein [Dkt. No. 234]. The parties agree that

    the proposed renewed Daubert motion is rendered moot by Plaintiff’s agreement to withdraw

    Weinstein’s fully paid-up damages model, and thus the parties urge the Court to deny the proposed

    renewed Daubert motion without prejudice to re-filing the motion should the trial be continued.

    [Dkt. No. 262]. Given the parties’ apparent agreement, the Court GRANTS the motion.

           IT IS THEREFORE ORDERED that Defendants’ proposed Renewed Motion to Exclude

    Testimony of Roy Weinstein [Dkt. No. 234] is DENIED WITHOUT PREJUDICE to re-filing

    should the trial date be continued. Defendants must seek leave of Court to file such motion.
           SIGNED this 3rd day of January, 2012.
          SIGNED this 28th day of March, 2019.




                                                       ____________________________________
                                                       ROY S. PAYNE
                                                       UNITED STATES MAGISTRATE JUDGE
